                                                                JS-6
1
2
3
4
5
6
7
8
9                      UNITED STATES DISTRICT COURT
10                    CENTRAL DISTRICT OF CALIFORNIA
11
12   CARMEN JOHN PERRI, an               Case No.: CV 18-3679-GW-JEMx
     individual,
13
14   Plaintiff,                           ORDER DISMISSAL WITH
                                          PREJUDICE
15   v.
16
     FOOD 4 LESS, a business of
17   unknown
18   form; OCEANGATE PROPERTY
     TWO, LLC , a California limited
19   liability company; and Does 1-10,
20   Defendants.
21
22
23
24
25
26
27
28
                                [PROPOSED] ORDER
                            DISMISSAL WITH PREJUDICE
1          After consideration of the Joint Stipulation for Dismissal of the entire action
2    with Prejudice filed by Plaintiff Carmen John perri (“Plaintiff”) and Food 4 Less
3    and Oceangate Property Two, LLC (“Defendants”), the Court hereby enters a
4    dismissal with prejudice of Plaintiff’s Complaint in the above-entitled action, in its
5    entirety. Each party shall bear his or its own costs and attorneys’ fees.
6          IT IS SO ORDERED.
7
     DATED: October 17, 2018
8
9
                                      GEORGE H. WU, U.S. DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          1
                                   [PROPOSED] ORDER
                               DISMISSAL WITH PREJUDICE
